Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-8-2008

RMF Global Inc v. Cattan
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-2203




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"RMF Global Inc v. Cattan" (2008). 2008 Decisions. Paper 1253.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1253


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 06-2203


               R.M.F. GLOBAL, INC.; INNOVATIVE DESIGNS, INC.

                                           v.

                         ELIO D. CATTAN; ELIOTEX, SRL.

                                        Innovative Designs, Inc., Appellant


             APPEAL FROM THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                          (D.C. Civ. No. 2:04-cv-00593)
                   District Judge: Honorable Arthur J. Schwab


                               Argued November 2, 2007

              Before: RENDELL, WEIS and NYGAARD, Circuit Judges.

                                  (Filed: May 8, 2008)


Robert O. Lampl, Esquire (ARGUED)
John P. Lacher, Esquire
960 Penn Avenue, Suite 1200
Pittsburgh, PA 15222

Counsel for Innovative Designs, Inc., Appellant


                                       OPINION
WEIS, Circuit Judge.

              Plaintiff Innovative Designs, Inc., appeals from a judgment of the District

Court affirming the award of an Italian arbitration proceeding in favor of defendants Elio

D. Cattan and Eliotex, Srl. This Court lacks jurisdiction over the appeal because it lies

within the exclusive jurisdiction of the United States Court of Appeals for the Federal

Circuit. Therefore, we will transfer this case to that forum pursuant to 28 U.S.C. § 1631.

              Innovative Designs and its co-plaintiff R.M.F. Global, Inc.,1

filed a complaint in the District Court naming Cattan and Eliotex as defendants and

seeking (I) a declaration that the activities of R.M.F. Global, Innovative Designs, and

their customers do not infringe a patent owned by Cattan; (II) a declaration that Cattan’s

patent is invalid; and (III) a declaration that the activities of R.M.F. Global, Innovative

Designs, and their customers do not infringe on a trademark owned by Cattan. In Counts

IV and V, the complaint also set forth state-law claims of tortious interference with

business and contractual relations, as well as common law unfair competition.

              Eliotex and Cattan moved to dismiss or stay the proceedings pending

arbitration in accordance with a contract between Eliotex and R.M.F. Global dated

June 11, 1999. In a Memorandum and Order entered September 23, 2004, the District

Court found that both R.M.F. Global and Innovative Designs were bound by the



              1
              R.M.F. Global was initially listed in the docket as “RMF Globel.” It is
now properly identified in the caption as “R.M.F. Global” and we will use that
designation.

                                              2
arbitration clause contained in the contract and that the plaintiffs’ state-law claims were

“within the scope of the arbitration clause.” The court stayed the case pending arbitration

pursuant to 9 U.S.C. § 3.

              On December 16, 2005, Eliotex and Cattan moved for confirmation of an

arbitration award handed down in their favor by an Italian Board of Arbitrators. The

Board determined that R.M.F. Global, Innovative Designs, and Mr. Joseph Riccelli2

breached the contract between R.M.F. Global and Eliotex. The award ordered R.M.F.

Global to “cease the employment of the Eliotex mark and patent,” declared that the

contract between R.M.F. Global and Eliotex terminated on June 11, 1999, and ordered

R.M.F. Global, Innovative Designs, and Riccelli to pay damages in the amount of

$4,176,000.00, plus interest and costs. App. 209-10. The District Court confirmed the

award and entered judgment against plaintiffs in language that mirrored the arbitrators’

language.

              Innovative Designs filed a timely notice of appeal3 from the District Court’s

judgment.

              This is a complex commercial dispute beset by controversy over a patent

and a trademark and accompanied by substantial allegations of fraud by both parties. We



              2
             Riccelli is the President and CEO of R.M.F. Global and the CEO of
Innovative Designs. He is not a party to this case.
              3
               R.M.F. Global also filed an appeal but later dismissed it by agreement of
the parties pursuant to Fed. R. App. P. 42(b).

                                              3
find no necessity for elaboration of the conflicts because the issue before us is whether we

have appellate jurisdiction to hear this case. We conclude that we do not.

              28 U.S.C. § 1295(a)(1) grants the Court of Appeals for the Federal Circuit

“exclusive jurisdiction . . . of an appeal from a final decision of a district court of the

United States . . . if the jurisdiction of that court was based, in whole or in part, on [28

U.S.C. §] 1338.” Section 1338 provides that, “[t]he district courts shall have original

jurisdiction of any civil action arising under any Act of Congress relating to patents . . .

and trademarks.” 28 U.S.C. § 1338(a).

              Christianson v. Colt Industries Operating Corp., 486 U.S. 800 (1988),

clarified the respective jurisdictions of the Court of Appeals for the Federal Circuit and

the regional courts of appeals in cases that involve patent issues. The Supreme Court held

that any case that “arises under” a federal patent statute for purposes of § 1338 satisfies

§ 1295(a)(1)’s requirement that the case be based “in part” on § 1338. Id. at 807. A case

“arises under” federal patent law if “the plaintiff must set up some right, title or interest

under the patent laws, or at least make it appear that some right or privilege will be

defeated by one construction, or sustained by the opposite construction of these laws.”

Id. at 807-08 (quoting Pratt v. Paris Gas Light & Coke Co., 168 U.S. 255, 259 (1897)).

              The Court observed that the appellate jurisdiction of the Court of Appeals

for the Federal Circuit extends “only to those cases in which a well-pleaded complaint

establishes either that federal patent law creates the cause of action or that the plaintiff’s

right to relief necessarily depends on resolution of a substantial question of federal patent

                                               4
law, in that patent law is a necessary element of one of the well-pleaded claims.” Id. at

808-09.

              Count I, which seeks a declaration that plaintiffs and their customers did not

infringe the defendants’ patent, and Count II, which seeks a declaration that the

defendants’ patent is invalid, obviously “depend on resolution of a substantial question of

federal patent law.” This case, therefore, “arises under” patent laws for purposes of

§ 1338 and the Court of Appeals for the Federal Circuit has jurisdiction pursuant to

§ 1295(a)(1) as long of the judgment of the District Court is a “final decision.” See

Medtronic AVE, Inc. v. Advanced Cardiovascular Sys., Inc., 247 F.3d 44, 52 (3d Cir.

2001) (“[S]ection 1295(a) does not vest jurisdiction in the Court of Appeals for the

Federal Circuit [in an] appeal [that] is not from a ‘final decision.’”)

              “Section 1295's final judgment rule mirrors that of its counterpart found at

28 U.S.C. § 1291.” Nystrom v. TREX Co., 339 F.3d 1347, 1350 (Fed. Cir. 2003). Thus,

the District Court’s judgment is a “final decision” if it “ends the litigation on the merits

and leaves nothing for the court to do but execute the judgment.” Catlin v. United States,

324 U.S. 229, 233 (1945).

              When it is not clear from the face of a district court’s order whether a ruling

is a “final decision,” the inquiry is “whether the . . . court intended its ruling to have final

rather than a tentative effect.” Caver v. City of Trenton, 420 F.3d 243, 261 (3d Cir.

2005); see also, Witherspoon v. White, 111 F.3d 399, 401 (5th Cir. 1997) (when “a court

order is ambiguous as to what parties and claims are being disposed of and the district

                                               5
court . . . intend[ed] to effect a final dismissal of a claim,” the order is final

notwithstanding the ambiguous language (quoting Picco v. Global Marine Drilling Co.,

900 F.2d 846, 849 n.4 (5th Cir. 1990) (internal quotation mark omitted))).

               The judgment of May 9, 2006 did not specifically rule on each claim

asserted in the plaintiffs’ complaint. Nevertheless, the record demonstrates that the

District Court intended the judgment to end the litigation on the merits.

               By assessing damages against plaintiffs, ordering R.M.F. Global to cease

employment of Eliotex’s trademark and patent, and terminating the contract between

R.M.F. Global and Eliotex, the arbitrators implicitly rejected each of the plaintiffs’

claims. The District Court incorporated the arbitrators’ decision on the merits when it

confirmed the award and thus approved the finding in favor of the defendants and against

the plaintiffs on all of the plaintiffs’ claims. The District Court believed that there was

nothing further to be done to end litigation.

               Our conclusion that the judgment was intended to be a “final decision” on

the merits is bolstered by the District Court’s characterization of the May 9, 2006

judgment as a “final judgment against plaintiffs” in two later rulings. See Eliotex, SRL v.

Riccelli, No. 06cv0582, 2007 WL 2119212, at *1 (W.D. Pa. July 20, 2007) (stating in a

Memorandum and Order with respect to summary judgment in a related proceeding that,

“[o]n May 9, 2006, this Court entered final judgment against plaintiffs RMF [Global] and

[Innovative Designs], jointly and severally, in the amount of $4,176,000, plus legal

interest thereon from May 6, 2005, confirming the award of the [Italian Board of

                                                6
Arbitrators]” (emphasis added)); R.M.F. Global, Inc. v. Cattan, No. 04cv0593, 2006 U.S.

Dist. LEXIS 51511, at *1 (W.D. Pa. July 27, 2006) (stating, “[o]n May 9, 2006, this

Court entered final judgment against plaintiffs R.M.F. Global, Inc. and Innovative

Designs . . . jointly and severally, in the amount of $4,176,000, plus legal interest thereon

from May 6, 2005,” in ruling on a the defendants’ July 6, 2006 Motion to Withdraw

Order of Reference Pursuant to 28 U.S.C. § 157(d) in this case (emphasis added)).

              We conclude that the District Court’s May 9, 2006 judgment was a “final

decision” for purposes of assessing which court of appeals has jurisdiction over this case.

Accordingly, we will transfer this case to the Court of Appeals for the Federal Circuit

pursuant to 28 U.S.C. § 1631.

__________________________




                                              7